
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 308
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2010
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives.
	
	
		That, in consonance with section 132(a) of
			 the Legislative Reorganization Act of 1946, when the House adjourns on any
			 legislative day from Thursday, July 29, 2010, through Tuesday, August 3, 2010,
			 on a motion offered pursuant to this concurrent resolution by its Majority
			 Leader or his designee, it stand adjourned until 2 p.m. on Tuesday, September
			 14, 2010, or until the time of any reassembly pursuant to section 2 of this
			 concurrent resolution, whichever occurs first.
		2.(a)The Speaker or her designee, after
			 consultation with the Minority Leader of the House, shall notify the Members of
			 the House to reassemble at such place and time as she may designate if, in her
			 opinion, the public interest shall warrant it.
			(b)After reassembling pursuant to subsection
			 (a), when the House adjourns on a motion offered pursuant to this subsection by
			 its Majority Leader or his designee, the House shall again stand adjourned
			 pursuant to the first section of this concurrent resolution.
			
	
		
			Passed the House of
			 Representatives July 29, 2010.
			Lorraine C. Miller,
			Clerk
		
	
